Citation Nr: 0623373	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-32 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of death.


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. G.C.



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The veteran had recognized service during World War II.  He 
was a prisoner-of-war (POW) of the Japanese government from 
April 1942 to January 1943.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
appellant's claim to reopen.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the appellant's claim to reopen has been obtained by VA.

2.  The appellant's claim for service connection for the 
cause of the veteran's death was previously denied by the 
Board in a September 1992 decision.

3.  Relevant evidence submitted since the Board's September 
1992 decision is not material because it does not relate to 
an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The September 1992 Board decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).

2.  New and material evidence has not been submitted to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.312 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters:  VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence.

In a letter dated October 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete her claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The letters also generally advised the appellant 
to submit any additional information in support of her claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the United States 
Court of Appeals for Veterans Claims (Court) held in 
Pelegrini that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant was 
initially given VCAA notice in October 2004, prior to the 
rating decision here on appeal, in keeping with Pelegrini.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Further, in advising the appellant to provide medical 
evidence that will show a reasonable probability that the 
condition that contributed to death was caused by injury or 
disease in service, the RO notified the appellant of the 
evidence that was missing at the time of the prior Board 
decision.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence, 
requesting a medical opinion as to whether service-connected 
schizophrenia contributed to the veteran's cause of death, 
and affording the appellant the opportunity to give testimony 
at her December 2004 hearing.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the claims file, and 
the appellant has does not appear to contend otherwise as she 
indicated in a July 2006 statement that she had no more 
evidence to submit.  The appellant gave credible testimony 
before the RO in December 2004, and submitted additional 
medical evidence.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA.


II.  Claim to Reopen:  New and Material Evidence

The veteran, who served in World War II and was a POW under 
the Japanese government, had a 30 percent disability rating 
for schizophrenic reaction, in partial remission, as the time 
of his death in February 1990.

In April 1990, the appellant, the veteran's surviving spouse, 
filed a claim for service connection for the cause of the 
veteran's death.  The essence of her claim was that service-
connected schizophrenia caused or contributed to his death.  
We note that service connection for the cause of a veteran's 
death requires a showing that either the fatal disorder or 
disease was incurred in, or aggravated by, service or, in 
some instances, was manifest to a compensable degree within 
one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  
Alternatively, service connection also may be granted with 
evidence that a service-connected disability caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 
(2005).

In September 1992, the Board denied service connection for 
the cause of the veteran's death.  The Board found that the 
veteran died from the effects of heart disease, a respiratory 
disorder, acute gastritis, diabetes mellitus and typhoid 
fever, which were not incurred in or manifested until many 
years after separation from service.  The Board further found 
that the veteran's death was not causally or etiologically 
related to his service-connected schizophrenia.

The appellant was given notice of the denial of benefits and 
of her appellate rights.  She appealed this decision to the 
United States Court of Veterans Appeals (currently the United 
States Court of Appeals for Veterans Claims) (the Court).  
The Court affirmed the Board decision and it became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).

In September 2004, the appellant requested reopening of the 
claim for service connection for the cause of the veteran's 
death. 

A claim may be reopened if new and material evidence is 
presented or secured with respect to the claim which had been 
disallowed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).  For claims filed after August 2001, such as 
the claim here on appeal, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision-makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  With these 
considerations in mind, the Board must determine if the 
appellant's claim for service connection for the veteran's 
cause of death may be reopened.  In reviewing the evidence 
for purposes of whether it is new and material, the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the Board's September 1992 decision, the 
evidence of record included the veteran's service medical 
records and VA examinations within a few years after service.  
Neither organic heart disease nor a chronic respiratory 
disorder was shown in service.  Report of VA examination 
dated September 1957 reflects essential hypertension.  Blood 
pressure was essentially within normal limits when he was 
examined in October 1962.

Terminal hospital records dated January to February 1990 
reflect that he was admitted for weakness; he had oral thrush 
and was unable to eat.  Hospital records show that he was a 
known hypertensive and asthmatic.  Diagnostic testing 
revealed heart problems, to include right bundle branch 
block, occasional premature ventricular contractions, and 
sinus tachycardia with frequent atrioventricular 
contractions.  He also had pneumonia and diabetes.  There 
were gastrointestinal complaints, but no ulcer was found.  
Body weakness and respiratory problems continued, and the 
veteran developed typhoid fever during hospitalization.  On 
February 1, 1990, the veteran had cardiac arrest and died.

A death certificate shows the veteran's immediate cause of 
death as cardiac arrest secondary to lobar pneumonia, with 
acute gastritis, dementia, diabetes mellitus as antecedent 
causes; chronic obstructive pulmonary disease secondary to 
bronchial asthma is shown as an underlying cause and lobar 
pneumonia, typhoid fever and complete right bundle branch 
block are shown as other significant conditions contributory 
to death.

The report for the terminal period of hospitalization and a 
statement from the veteran's treating physician, D. Gayanelo, 
M.D., shows that he died from the effects of heart disease, a 
respiratory disorder, acute gastritis, diabetes mellitus and 
typhoid fever.

An October 1991 letter from Dr. Gayanelo reflects a brief 
account of the veteran's hospitalization and his opinion that 
the veteran's dementia interfered with his treatment, 
complicating management of the case.  Because he had to rely 
on laboratory results and physical findings and could not 
gage accurately enough how the veteran was feeling 
subjectively, as the veteran could not communicate lucidly, 
Dr. Gayanelo stated that he believed service-connected 
dementia contributed substantially and materially to the 
veteran's death.

The Board also reviewed clinical records associated with the 
veteran's terminal hospitalization, and doctor's order sheets 
as well as nurses' records.  Nothing in these records shows 
that service-connected schizophrenia played any part in the 
veteran's death.

Evidence obtained since the Board's September 1992 decision 
includes a duplicate copy of the death certificate, sworn 
testimony, an undated letter from Dr. Gayanelo, a VA medical 
opinion dated May 2006, and various certifications from The 
Doctors Hospital, and a letter titled Certification and dated 
September 2005.

Sworn testimony from the appellant along with various 
statements of record reflects her contention that the 
appellant's service-connected dementia was actually a form of 
schizophrenia which contributed to his death.  She also 
contends that he had asthma and gastroenteritis in service 
which contributed to his death and that the bundle branch 
block noted in his terminal hospital records was actually 
hypertension, a POW-related disease.

The undated letter from Dr. Gayanelo reflects an explanation 
as to why he did not treat the veteran for dementia during 
his terminal hospital confinement.  He reiterated that, while 
"dementia was not a direct cause of his death, it was an 
important factor which had to be considered in complicating 
the course of his medical treatment."

Certifications from The Doctors Hospital dated October 2003 
reflects the dates of the veteran's confinement in 1990 under 
the care of Dr. Gayanelo for the following diagnoses:  
Cardiac arrest secondary to lobar pneumonia, acute gastritis, 
dementia, diabetes mellitus, chronic obstructive pulmonary 
disease (COPD) secondary to bronchial asthma, typhoid fever, 
and complete right branch block.  A January and February 2005 
certification shows that "his antecedent cause of death was 
dementia."  A September 2005 certification shows that the 
veteran's hospital records were destroyed in a 1995 typhoon.  

A letter dated September 2005 from F. Gallo reflects that she 
was the veteran's private nurse from January 9 to 18, 1990, 
and that she attended him for breathing difficulty due to 
asthma.

A VA medical opinion dated May 2006 reflects that the main 
cause of the veteran's death was lobar pneumonia, "which in 
turn led to a cardiac arrest."  He further clarified for the 
record that "while it is widely known that schizophrenia, is 
in fact a form of dementia, . . . one can only 'speculate'  
that the dementia that contributed to the veteran's death was 
mainly due to his Schizophrenia since Diabetes Mellitus as 
well as COPD are also acceptable possible etiologies for 
dementia."  The VA physician noted that he had reviewed the 
claims folder.

The Board carefully considered all evidence of record in an 
effort to determine whether new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for the cause of the veteran's death has been 
submitted.  
The duplicate copy of the death certificate is not new; 
however, the appellant's sworn testimony, the undated letter 
from Dr. Gayanelo, the VA medical opinion dated May 2006, the 
various certifications from The Doctors Hospital, and a 
letter titled Certification and dated September 2005 are new 
as they were not previously considered by the Board.  
Notwithstanding the presentation of new evidence, the recent 
evidentiary submissions are not material.   This is because, 
whether considered individually or as a whole, the evidence 
does not establish a nexus between any of the listed 
conditions causing his death and service, nor does it suggest 
that service-connected schizophrenia caused or contributed to 
his death.  In fact, the recent evidentiary submission from 
Dr. Gayanelo is redundant of his earlier statement previously 
considered and the VA medical opinion deemed a connection 
between the dementia contributing to death and service-
connected schizophrenia as no more than speculative.  In view 
of the foregoing, the Board finds that the evidence is not 
new and material and the claim for service connection for the 
cause of the veteran's death may not be reopened at this 
time. Consequently, the appellant's claim remains denied.

We note that the appellant avers that the veteran had asthma 
and gastroenteritis in service as well as hypertension due to 
confinement as POW; however, the appellant is not competent 
to provide a medical opinion relating these conditions to 
service.  Bostain v. West, 11 Vet.App. 12, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see also, 
Routen v. Brown, 10 Vet.App. 183, 196 (19997)("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.").  Moroever, she has not presented any 
new or material evidence suggesting that these conditions 
caused or contributed to the veteran's death and/or is 
related to service.






ORDER

New and material evidence to reopen the claim of service 
connection for the cause of the veteran's death has not been 
received, and the application to reopen is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


